Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-6 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 10 of copending Application No. 17/036,030 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both require a thread connection pair having the same structure.
Claim 1-6 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8 of copending Application No. 17/036,013 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both require a thread connection pair having the same structure.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites some limitations in parenthesis which makes it confusing as to whether the limitations are required.
Claim 1 recites a dumbbell-shaped bidirectional tapered external thread and a traditional thread having a large left taper and a small right taper. In light of the specification, it is unclear if the tapers are on the external or internal thread. Further, it is unclear what the metes and bound of the traditional thread is. 
Claim 1 recites an external thread and an internal thread. It is unclear if these are introducing new threads or are referring to the traditional thread and the dumbbell-shaped external thread.
Claim 1 recites the complete unit body thread, the left conical surface, the right conical surface, and the inner and outer conical surfaces. There is insufficient antecedent basis for these limitations.
Claim 1 recites a small middle and two large ends. The terms “large” and “small” are relative terms which render the claim indefinite.
Claim 1 recites the thread of the external thread (9) is a columnar body (3) with a spiral bidirectional truncated cone (71) on the outer surface and exists in the form of a "material entity", the thread of the internal thread (6) is a cylindrical body (2) with a spiral special tapered hole (41) formed in such a manner that the tooth body of the original traditional internal thread (6) is assimilated due to being in enveloping contact with the bidirectional tapered external thread (9) on the inner surface and exists in the form of "non-solid space". The quotations of “material entity” and “non-solid space” render these limitations indefinite. It is also unclear how the threads can be a columnar body and a cylindrical body, respectively. Further, the outer surface, the original traditional internal thread, and the inner surface lack antecedent basis.
the internal thread (6) and the external thread (9) enclose the tapered body. It is unclear how the external thread can enclose the tapered body.
Claim 1 recites the technical performance mainly depends on the conical surfaces and the taper sizes of the threads matching with each other, preferably, the first taper angle (al) is greater than 0 and less than 53, the second taper angle (a2) is greater than 0 and less than 53, and for individual special fields, preferably, the first taper angle (al) is greater than or equal to 53° and less than 180. The term “mainly” is indefinite. In addition, use of the term “preferably” is indefinite because it is unclear if the following limitations are required.
Given the specific rejections above (and the general indefiniteness), for purposes of examination, claim 1 will be interpreted as having the following structure:
A connection structure, comprising:
an external thread and an internal thread in thread fit such that the threads contact each other, the internal thread formed on an inner surface of a cylindrical body and delimiting a tapered hole, the external thread comprising a dumbbell-shaped asymmetric bidirectional tapered external thread formed on an outer surface of a columnar body and delimiting a spiral dumbbell-shaped asymmetric bidirectional truncated cone having a middle and two ends such that a distance of the middle from a central axis of the bolt is less than a distance of the each of the two ends; 
a left taper of the external thread forms a left conical surface having a first taper angle;
a right taper of the external thread forms a right conical surface having a second taper angle;
wherein the left taper and the right taper have opposite directions and different sizes, the first taper angle is greater than 0 degrees and less than 180 degrees, the second taper angle is greater than 0 degrees and less than 53 degrees.

	Claim 2 recites a left conical surface and a right conical surface. It is unclear if these are referring to the left and right conical surfaces introduced in claim 1.
	Claim 2 recites the spiral outer side surface, the convolute, the right-angled trapezoidal combination, the right angled side, and the central axis. There is insufficient antecedent basis for these limitations.
	Claims 3 and 4 recites a uniform speed and a constant speed, respectively. It is unclear if these are referring to the uniform rotation speed introduced in claim 2.
Claim 5 recites the outer spiral. There is insufficient antecedent basis for this limitation.
Claim 6 recites the lower bottom surface of the adjacent bidirectional truncated cone. There is insufficient antecedent basis for these limitations.
Claim 6 recites a dumbbell-shaped (94) asymmetrical bidirectional tapered thread (1). It is unclear if this is referring to the thread introduced in claim 1.
Claim 7 recites the traditional thread comprises any of a triangular thread, a trapezoidal thread, a sawtooth thread, a rectangular thread, and a circular are thread, but is not limited to the above threads, which is applicable to the traditional thread which uses and comprises its thread, that is, the tooth undergoing deformation treatment, and which complies with the technical spirit of the present invention since such deformation treatment is in screw-thread fit with the bidirectional tapered external thread (9). It is unclear what the metes and bounds of the traditional thread are, specifically the use of the phrases: but is not limited to the above threads, … and which complies with the technical spirit of the present invention . There is also insufficient antecedent basis for the tooth undergoing deformation treatment.
Claim 8 recites a traditional internal thread. It is unclear if this is referring to the traditional internal thread introduced in claim 1.
Claim 8 recites the single-section thread body. There is insufficient antecedent basis for this limitation.
Claim 8 recites the internal thread is alienated. It is unclear what is meant by this as claim 1 requires the internal and external threads in contact.
Claim 8 recites the special conical surface, the first spiral conical surface (721), the second spiral conical surface (722), the contact surface, the supporting surface, the inner and outer diameters of the inner cone and outer cone, and the spiral line. There is insufficient antecedent basis for these limitations.
Claim 9 recites a cylindrical body. It is unclear if this is referring to the cylindrical body introduced in claim 1.
Claim 9 recites the other cylindrical body. There is insufficient antecedent basis for this limitation.
the internal thread comprises a traditional thread and is also made of the unidirection tapered thread and the bidirectional tapered thread (1) capable of being screw-thread it with the thread of the columnar body (3). It is unclear if the traditional thread is the same as introduced in claim 1. It is also unclear in view of Applicant’s disclosure how the thread is traditional thread and also made by the unidirection and bidirectional thread.
Claim 10 recites the outer surface geometrical shape. There is insufficient antecedent basis for this limitation.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-2, 4-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 826,136 (“the GB patent”).
Claim 1 recites a connection structure having a dumbbell-shaped bidirectional tapered external thread and a traditional thread having a large left taper and a small right taper, which is connection structure having a dumbbell-shaped (the left taper is greater than the right taper) asymmetric bidirectional tapered external thread and a traditional thread, comprising an internal thread (6) and an external thread (9) which are in screw-thread fit with each other; wherein the complete unit body thread of the dumbbell-shaped (the left taper is greater than the right taper) asymmetric bidirectional tapered external thread (9) is a spiral dumbbell-shaped (94) asymmetric bidirectional truncated cone (71) having a small middle and two large ends. The GB patent teaches a bolt 1 and nut 4 connection structure wherein both the bolt and nut comprise asymmetric threads that engage each other with the left taper having a greater length 
Claim 1 also recites the thread of the external thread (9) is a columnar body (3) with a spiral bidirectional truncated cone (71) on the outer surface and exists in the form of a "material entity", the thread of the internal thread (6) is a cylindrical body (2) with a spiral special tapered hole (41) formed in such a manner that the tooth body of the original traditional internal thread (6) is assimilated due to being in enveloping contact with the bidirectional tapered external thread (9) on the inner surface and exists in the form of "non-solid space"; the internal thread (6) and the external thread (9) enclose the tapered body through the tapered hole until the inner and outer conical surfaces bear mutually. As detailed above, the internal thread is on an inner surface of a nut and delimits a helical hole comprising bidirectional tapers, and, the external thread is on an outer surface of a bolt and has bidirectional tapers that delimit truncated cones. Further the internal thread encloses and contacts the external thread (fig. 2).
Claim 1 further recites the left conical surface of the external thread (9) of the asymmetric bidirectional tapered body forms a first taper angle (al) corresponding to the left taper (95), the right conical surface forms a second taper angle (a2) corresponding to the right taper (96), the left taper (95) and the right taper (96) have opposite directions and different sizes, the technical performance mainly depends on the conical surfaces and the taper sizes of the threads matching with each other, preferably, the first taper angle (al) is greater than 0 and less than 53, the second taper angle (a2) is greater than 0 and less than 53, and for individual special fields, preferably, the first taper angle (al) is greater than or equal to 53° and less than 180. As illustrated in fig. 2 of the GB patent, the left and right tapers on the internal and external thread extend in opposite directions, e.g. the left taper extends inward when moving from left to right and the right taper extends outward when moving from left to right (fig. 2). Further, the left/first taper angle has an angle of 60 degrees with respect to a line normal to the 
Claim 2 recites the dumbbell-shaped (94) bidirectional tapered external thread (9) comprises a left conical surface of a conical surface (72) of the bidirectional truncated cone, which is a first spiral conical surface (721) of the truncated cone, a right conical surface, which is a second spiral conical surface (722) of the truncated cone, and an outer spiral line (8). As illustrated in fig. 2 of the GB patent, each other the internal and external threads form left and right conical surfaces and a helical line, which is interpreted as the helical line that connects the two conical surfaces, or, one of the ends of the threads. 
Claim 2 also recites the shape formed by the first spiral conical surface (721) of the truncated cone and the second spiral conical surface (722) of the truncated cone, that is, the bidirectional spiral conical surface, is the same as the shape of the spiral outer side surface of the convolute formed by two bevel edges of the right-angled trapezoidal combination, the convolute rotates at a uniform speed in the circumferential direction, in which the right-angled side, which coincides with the central axis of the columnar body (3), of the right-angled trapezoidal combination with symmetrical and oppositely joined upper bottom lines of two right-angled trapezoids with the same lower bottom lines and the same upper bottom lines but different right-angled sides is taken as the center of rotation, and the right-angled trapezoidal combination simultaneously moves axially along the central axis of the columnar body (3) at a uniform speed. As illustrated in annotated fig. 2 of the GB patent illustrated below, the shapes of the conical surfaces of both the internal and external threads have the shape described above.

    PNG
    media_image1.png
    422
    650
    media_image1.png
    Greyscale

As illustrated above, each of the conical surfaces has a shape of the claimed trapezoid union. Further, since the threads are helical, the threads have a shape of the trapezoid union that moves axially along the central axis while rotating.
Claim 4 recites when the right-angled trapezoidal combination rotates at a constant speed for a circle, the axial movement distance of the right-angled trapezoidal combination is equal to the length of the sum of the two right-angled trapezoidal right-angle sides of the right-angled trapezoidal combination. As illustrated in figs. 1 & 2 of the GB patent, the pitch is equal to a width of the thread since each thread leads directly into the next thread. Thus, a distance that the trapezoids move axially over one revolution is equal to the width of the thread, which is also equal to the sum of the lengths of the right-angled sides of the trapezoids as illustrated in annotated fig. 2 provided in the rejection to claim 2 above.
Claim 5 recites the left conical surface and the right conical surface of the asymmetric bidirectional tapered external thread (9), which are the first spiral conical surface (721) of the truncated cone and the second spiral conical surface (722) of the truncated cone and the outer spiral (8), and the outer spiral line (8) are all continuous spiral surfaces or discontinuous spiral surfaces; the special tapered hole (4) has a special conical surface (42), and the special conical surface (42) is a continuous spiral surface or a discontinuous spiral surface. The GB patent teaches the threads being continuous helical surfaces, including the conical surfaces of the internal and external threads (figs. 1 & 2).
Claim 6 recites the external thread (9) is a dumbbell-shaped (94) asymmetrical bidirectional tapered external thread (9) formed in a spiral shape in which two truncated cones (7) with the same lower bottom surfaces and the same upper top surfaces but different cone heights have symmetrical upper top surfaces which are mutually oppositely joined and lower bottom surfaces which are located at both ends of the bidirectional truncated cone (71) and are mutually joined with the lower bottom surface of the adjacent bidirectional truncated cone (71) and/or are mutually joined with the lower bottom surface of the adjacent bidirectional truncated cone (71) when forming a dumbbell-shaped (94) asymmetrical bidirectional tapered thread (1). As illustrated in fig. 2 of the GB patent, each taper of a single thread of the external thread delimits a cone having top surfaces and bottom surfaces at the same distance from the axis 5. In addition, since the tapers have different lengths/angles, the heights of the cones are different. As further illustrated, the cones are joined at upper surfaces of the cones, and, the lower surfaces of the cones are at ends of the individual thread such that they are joined with lower surfaces of adjacent threads.
Claim 7 recites the traditional thread comprises any of a triangular thread, a trapezoidal thread, a sawtooth thread, a rectangular thread, and a circular are thread, but is not limited to the above threads, which is applicable to the traditional thread which uses and comprises its thread, that is, the tooth undergoing deformation treatment, and which complies with the technical spirit of the present invention since such deformation treatment is in screw-thread fit with the bidirectional tapered external thread (9). The GB patent teaches the traditional thread being a sawtooth thread (fig. 2, page 2 lines 120-124).
Claim 10 recites the columnar body (3) can be solid or hollow, comprising workpieces and objects such as a cylinder and or non-cylinder that need to process the bidirectional tapered external thread (9) on the outer surface, and the outer surface comprises the outer surface geometrical shape such as a cylindrical surface or a non-cylindrical surface such as a conical surface. The GB patent teaches the bolt being a solid columnar object that is capable of having the threads machined on the cylindrical outer surface.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the GB patent as applied to claim 2 above, and further in view of Ever Hardware Industrial Limited, What Is Screw Pitch? The Different of Lead and Pitch, available at https://everhardwarestore.com/screw-pitch-different-lead-pitch.html, Published  May 26, 2017 (“NPL”).
Regarding claim 3, the GB patent fails to explicitly teach when the right-angled trapezoid combination rotates at a uniform speed for a circle, the axial movement distance of the right-angled trapezoidal combination is at least twice the length of the sum of the two right-angled trapezoidal right-angle sides of the right-angled trapezoidal combination. However, this would have been obvious in view of NPL.

In this case, both the GB patent and NPL are directed to threaded fasteners. NPL teaches that it is predictable to use a double start thread wherein the lead is equal to twice the pitch. Thus, it would be obvious to modify the internal and external threads of the GB patent to be a double start thread such that the lead is doubled. Since the GB patent teaches the lead equal to the pitch (figs. 1 & 2), creating a double start thread would make the lead two times the pitch.
Given the above modification, since the lead of the GB patent is doubled, the shape of a thread of the GB patent would satisfy the limitation of when the right-angled trapezoid union rotates at a constant speed, an axial movement distance of the right-angled trapezoid union is at least double a length of the sum of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the GB patent as applied to claim 1 above, and further in view of USPGPub No. 2013/0230364 (“Mori”).
Claim 8 recites the bidirectional tapered external thread (9) has the ability to assimilate a traditional internal thread (6), after being assimilated, the internal thread (6) and the external thread (9) form a thread pair (10), the spiral bidirectional truncated cone (71) and the special tapered hole (4) are matched with each other to form sections of the cone pair to form the thread pair (10), the special conical surface (42), the first spiral conical surface (721) of the truncated cone and the second spiral conical surface (722) of the truncated cone take the contact surface as the supporting surface, the inner and outer diameters of the inner cone and outer cone are centered when being guided by the spiral line until the conical surface (72) of the bidirectional truncated cone and the special conical surface (42) are enveloped so that the spiral conical surface bears in one direction and/or the spiral conical surface bears in two directions simultaneously and/or until the size realizes self-positioning contact and/or the size realizes interference contact to be self-locked. The GB patent teaches the threads obtain centering/locking action in at least one direction via matching the internal and external threads such that conical surfaces of the external thread contact conical surface of the internal thread (fig. 2, page 2 lines 109-124).
The GB patent fails to explicitly teach the single-section thread body is an incomplete tapered geometry, that is, the single-section thread body is an incomplete unit body thread. However , this would have been obvious in view of Mori.
Mori is directed to a threaded fastener (Title) . Mori teaches that it is known for threaded fasteners to have incomplete threads 20a at opposite end portions (fig. 1A, para. [0038]). In this case, both the GB patent and Mori teach a threaded fastener. It would be predictable in view of Mori, and thus obvious, for the starting and end threads to be incomplete.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the GB patent as applied to claim 1 above, and further in view of Bolt Science, The Use of Two Nuts to Prevent Self Loosening, available at https://www.boltscience.com/pages/twonuts.htm, Screen shot taken on February 25, 2017 (“NPL2”).
Regarding claim 9, the GB patent further teaches when a cylindrical body (2) has been effectively combined with the columnar body (3) the internal thread (6) and the external thread (9) forming the thread connection pair (10) are effectively enveloped together (The GB patent, fig. 2).
The GB patent fails to explicitly teach the other cylindrical body (2) can be removed and/or retained, the removed cylindrical body (2) is used as an installation process nut, and the internal thread comprises a traditional thread and is also made of the unidirection tapered thread and the bidirectional tapered thread (1) capable of being screw-thread it with the thread of the columnar body (3). However, this would have been obvious in view of NPL2. 
NPL2 teaches that it is known to use two nuts screwed onto a single screw to prevent self-loosening (pages 1-5 in the document submitted herewith). In this case, both the GB patent and NPL2 are directed to a bolt and nut combination. In view of NPL2, there would be a reasonable expectation of success of using modifying the size of the bolt shank or the nut such 
Given the above modification, a second nut is capable of being screwed on the bolt and being used as an installation process nut.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”